Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 07/24/19 and examiner's initiative interview held on 03/25/21.
Claims 1-2, 6-8, 12-15, 19-21 & 25-26 are under examination.
Claims 1, 3-4, 6-7, 11, 1 & 24 are previously amended and claims 4-5, 10, 11, 17-18, 23-24 & 27-28 are previously cancelled.
Claims 1, 7, 14 & 20 are currently amended and claims 3, 9, 16 & 22 are currently cancelled.
Claims 3-5, 9-11, 16-18, 22-24 & 27-28 are cancelled. 


Information Disclosure Statement
7.	The information disclosure statement(s) submitted on 07/24/19 & 08/25/20 have being considered by the examiner and are made of record in the application file. 

Priority
8.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
9.	The drawings filed on 07/24/19 are accepted by the examiner.

EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
11.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Keith M. Lim (Reg. No. 68, 912) on 03/25/21.
12.	The abstract is amended as follow:
“Provided are data transmission method and apparatus. The method can includes:  establishing an RB on a second cell, receiving, by the first PDCP entity, a packet data convergence protocol service data unit (PDCP SDU) from a core network or a protocol layer above the PDCP entity, and allocating a hyper frame number (HFN) and a sequence number (SN)for the PDCP SDU; processing, by the first PDCP entity, the PDCP SDU according to the 10 SN and HFN to generate a first packet data convergence protocol packet data unit (PDCP PDU); transmitting, by the first PDCP entity, the PDCP SDU as well as the SN and HFN allocated for the PDCP SDU to the second PDCP entity; and processing, by the second PDCP entity, the PDCP SDU according to the SN and HFN transmitted by the first PDCP entity to generate a second PDCP PDU.”
13.	The title is amended as follow:
“DATA TRANSMISSION METHOD AND APPARATUS FOR ESTABLISHING A RADIO BEARER ON MULTIPLE CELLS”
14.	The claims (1, 3, 7, 9, 14, 16, 20 & 22) are amended as follow:
1. (Currently Amendment) A data transmission method, comprising: 
after establishing a radio bearer (RB) on a first cell, establishing an RB on a second cell, wherein a packet data convergence protocol (PDCP) entity of the RB on the first cell is a first PDCP entity of the RB, a PDCP entity of the RB on the second cell is a second PDCP entity of the RB; 
before deleting the RB on the first cell, receiving, by the first PDCP entity, a packet data convergence protocol service data unit (PDCP SDU) from a core network or a protocol layer above the PDCP entity, and allocating, by the first PDCP entity, a hyper frame number (HFN) and a sequence number (SN) for the PDCP SDU;
processing, by the first PDCP entity, the PDCP SDU according to the SN and the HFN to generate a first packet data convergence protocol packet data unit (PDCP PDU), wherein the processing, by the first PDCP entity, the PDCP SDU according to the SN and the HFN to generate the first PDCP PDU comprises: 
in a case that the first PDCP PDU needs to be processed by ciphering or integrity protection, performing the ciphering or the integrity protection on the PDCP PDU according to the SN and the HFN; and generating a packet header of the first PDCP PDU according to the SN; 
wherein the first PDCP entity ciphers the PDCP PDU with an ciphering and deciphering security key of the first PDCP entity; and the first PDCP entity uses an integrity protection key of the first PDCP entity to perform the integrity protection on the PDCP PDU; and
wherein the processing, by the second PDCP entity, the PDCP SDU according to the SN and the HFN transmitted by the first PDCP entity to generate the second PDCP PDU comprises: 
in a case that the PDCP PDU needs to be processed by ciphering or integrity protection, performing the ciphering or the integrity protection on the PDCP PDU according to the SN and the HFN; and generating a packet header of the second PDCP PDU according to the SN; 
wherein the second PDCP entity ciphers the PDCP PDU with an ciphering and deciphering security key of the second PDCP entity; and the second PDCP entity uses an integrity protection key of the second PDCP entity to perform the integrity protection on the PDCP PDU; 
transmitting, by the first PDCP entity, the PDCP SDU as well as the SN and the HFN allocated for the PDCP SDU to the second PDCP entity; and 
processing, by the second PDCP entity, the PDCP SDU according to the SN and the HFN transmitted by the first PDCP entity, to generate a second PDCP PDU.
3.	(Canceled).
7. (Currently Amendment) A data transmission method, comprising: 
after establishing a radio bearer (RB) on a first cell, establishing an RB on a second cell, wherein a packet data convergence protocol (PDCP) entity of the RB on the first cell is a first PDCP entity of the RB, a PDCP entity of the RB on the second cell is a second PDCP entity of the RB; 
, wherein the processing, by the second PDCP entity, the received PDCP PDU comprises: 
acquiring the SN from a packet header of the PDCP PDU; and in a case that the PDCP PDU needs to be processed by deciphering or integrity verification, performing the deciphering or the integrity verification on the PDCP PDU;
wherein the second PDCP entity deciphers the PDCP PDU with an ciphering and deciphering security key of the second PDCP entity; and the second PDCP entity uses an integrity protection key of the second PDCP entity to perform the integrity verification on the PDCP PDU; and
wherein the processing, by the first PDCP entity, the received PDCP PDU comprises: 
acquiring an SN from a packet header of the PDCP PDU; and in a case that the PDCP PDU needs to be processed by deciphering or integrity verification, performing the deciphering or the integrity verification on the PDCP PDU;
wherein the first PDCP entity deciphers the PDCP PDU with an ciphering and deciphering security key of the first PDCP entity; and the first PDCP entity uses an integrity protection key of the first PDCP entity to perform the integrity verification on the PDCP PDU; 
processing, by the first PDCP entity, a received PDCP PDU to obtain a first PDCP SDU; and

9.	(Canceled).
14. (Currently Amendment) A data transmission apparatus, comprising: 
an establishment unit, which is configured to, after establishing a radio bearer (RB) on a first cell, establish an RB on a second cell, wherein a packet data convergence protocol (PDCP) entity of the RB on the first cell is a first PDCP entity of the RB, a PDCP entity of the RB on the second cell is a second PDCP entity of the RB; 
a reception unit, which is configured to, before deleting the RB on the first cell, enable the first PDCP entity to receive a packet data convergence protocol service data unit (PDCP SDU) from a protocol layer above the PDCP entity or from a core network;
an allocation unit, which is configured to allocate a sequence number (SN) and a hyper frame number (HFN) for the PDCP SDU;
a transmission unit, which is configured to enable the first PDCP entity to transmit the PDCP SDU as well as the SN and the HFN allocated for the PDCP SDU to the second PDCP entity; 
a first processing unit, which is configured to enable the first PDCP entity to process the PDCP SDU according to the SN and the HFN to generate a first packet data convergence protocol packet data unit (PDCP PDU) , wherein the first processing unit is further configured to, in a case that the PDCP PDU needs to be processed by ciphering or integrity protection, perform the ciphering or the integrity protection on the PDCP PDU according to the SN and the HFN; and generate a packet header of the first PDCP PDU according to the SN; 
wherein the first PDCP entity ciphers the PDCP PDU with an ciphering and deciphering security key of the first PDCP entity; and the first PDCP entity uses an integrity protection key of the first PDCP entity to perform the integrity protection on the PDCP PDU; and
wherein the second processing unit is further configured to, in a case that the PDCP PDU needs to be processed by ciphering or integrity protection, perform the ciphering or the integrity protection on the PDCP PDU according to the SN and the HFN; and generate a packet header of the second PDCP PDU according to the SN; 
wherein the second PDCP entity ciphers the PDCP PDU with an ciphering and deciphering security key of the second PDCP entity; and the second PDCP entity uses an integrity protection key of the second PDCP entity to perform the integrity protection on the PDCP PDU; and 
a second processing unit, which is configured to enable the second PDCP entity to process the PDCP SDU according to the SN and the HFN transmitted by the first PDCP entity to generate a second PDCP PDU.
16.	(Canceled).
20. 	(Currently Amendment) A data transmission apparatus, comprising: 
an establishment unit, which is configured to, after establishing a radio bearer (RB) on a first cell, establish an RB on a second cell, wherein a packet data convergence protocol (PDCP) entity of the RB on the first cell is a first PDCP entity of the RB, a PDCP entity of the RB on the second cell is a second PDCP entity of the RB; 
a first processing unit, which is configured to enable the second PDCP entity to process a received PDCP PDU, transmit a second PDCP SDU obtained by processing the PDCP PDU and , wherein the first processing unit is further configured to acquire the SN from a packet header of the PDCP PDU; and in a case that the PDCP PDU needs to be processed by deciphering or integrity protection, perform the deciphering or the integrity protection on the PDCP PDU; 
wherein the second PDCP entity deciphers the PDCP PDU with an ciphering and deciphering security key of the second PDCP entity; and the second PDCP entity uses an integrity protection key of the second PDCP entity to perform the integrity verification on the PDCP PDU; and
wherein the second processing unit is further configured to acquire an SN from a packet header of the PDCP PDU; and in a case that the PDCP PDU needs to be processed by deciphering or integrity protection, perform the deciphering or the integrity protection on the PDCP PDU; 
wherein the first PDCP entity deciphers the PDCP PDU with an ciphering and deciphering security key of the first PDCP entity; and the first PDCP entity uses an integrity protection key of the first PDCP entity to perform the integrity verification on the PDCP PDU; 
a second processing unit, which is configured to enable the first PDCP entity to process a received PDCP PDU to obtain a first PDCP SDU; and
a transmission unit, which is configured to, before deleting the RB on the first cell, enable the first PDCP entity to deliver the first PDCP SDU and the second PDCP SDU to a protocol layer above the PDCP entity or to a core network. 
22.	(Canceled).

Allowable Subject Matter
15.	Claims 1-2, 6-8, 12-15, 19-21 & 25-26 are allowed.
16.	The following is a statement of reasons for the indication of allowable subject matter: 
17.	Amended claim 1, 7, 14 & 20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
18.	In claims 1 & 14: “wherein the processing, by the first PDCP entity, the PDCP SDU according to the SN and the HFN to generate the first PDCP PDU comprises: in a case that the first PDCP PDU needs to be processed by ciphering or integrity protection, performing the ciphering or the integrity protection on the PDCP PDU according to the SN and the HFN; and generating a packet header of the first PDCP PDU according to the SN; wherein the first PDCP entity ciphers the PDCP PDU with an ciphering and deciphering security key of the first PDCP entity; and the first PDCP entity uses an integrity protection key of the first PDCP entity to perform the integrity protection on the PDCP PDU; and wherein the processing, by the second PDCP entity, the PDCP SDU according to the SN and the HFN transmitted by the first PDCP entity to generate the second PDCP PDU comprises: in a case that the PDCP PDU needs to be processed by ciphering or integrity protection, performing the ciphering or the integrity protection on the PDCP PDU according to the SN and the HFN; and generating a packet header of the second PDCP PDU according to the SN; wherein the second PDCP entity ciphers the PDCP PDU with an ciphering and deciphering security key of the second PDCP entity; and the second PDCP entity uses an integrity protection key of the second PDCP entity to perform the integrity protection on the PDCP PDU” in combination with other limitations recited as specified in claims 1 & 7.
19.	In claims 7 & 20: “wherein the processing, by the second PDCP entity, the received PDCP PDU comprises: acquiring the SN from a packet header of the PDCP PDU; and in a case that the PDCP PDU needs to be processed by deciphering or integrity verification, performing the deciphering or the integrity verification on the PDCP PDU; wherein the second PDCP entity deciphers the PDCP PDU with an ciphering and deciphering security key of the second PDCP entity; and the second PDCP entity uses an integrity protection key of the second PDCP entity to perform the integrity verification on the PDCP PDU; and wherein the processing, by the first PDCP entity, the received PDCP PDU comprises:  acquiring an SN from a packet header of the PDCP PDU; and in a case that the PDCP PDU needs to be processed by deciphering or integrity verification, performing the deciphering or the integrity verification on the PDCP PDU; wherein the first PDCP entity deciphers the PDCP PDU with an ciphering and deciphering security key of the first PDCP entity; and the first PDCP entity uses an integrity protection key of the first PDCP entity to perform the integrity verification on the PDCP PDU” in combination with other limitations recited as specified in claims 14 & 20.
20.	In claims 1 & 14: Note that the first closest prior art Huawei (CN-102158899) (as disclosed in the IDS) discloses a data transmission method, comprising: 
after establishing a radio bearer (RB) on a first cell, establishing an RB on a second cell, wherein a packet data convergence protocol (PDCP) entity of the RB on the first cell is a first PDCP entity of the RB, a PDCP entity of the RB on the second cell is a second PDCP entity of the RB (See Para. 0065; Source RN target BS support, as an implicit feature, a first cell and a second cell; an established radio bearer is a prerequisite for transmission of PDCP SDU to a UE, and hence is an implicit feature of the first and second cell supported by the source RN and target BS, respectively; 3GPP standard  hence, Huawei implicitly discloses, after establishing a radio bearer, RB, on a first cell, i.e. cell supported by the source RN, establishing an RB on a second cell, i.e. cell supported by the target BS, wherein a packet data convergence protocol, PDCP, entity of the RB on the first cell is a first PDCP entity of the RB, a PDCP entity of the RB on the second cell is a second PDCP entity of the RB);
processing, by the second PDCP entity, the PDCP SDU according to the SN and the HFN transmitted by the first PDCP entity, to generate a second PDCP PDU (See Para.; processing, by the second PDCP entity of the target BS, the PDCP SDU according to the SN transmitted by the first PDCP entity is an implicit feature thereof).
Note that the second prior art LTE (NPL Document, “LTE:Evolved Universal Terrestrial Rdaio Access (E-UTRA); PDCP specification”) (as disclosed in the IDS) discloses a processor (See FIG. 5; Processing unit 20) configured to read programs in a memory to perform processes of: 
before deleting the RB on the first cell, receiving, by the first PDCP entity, a packet data convergence protocol service data unit (PDCP SDU) from a core network or a protocol layer above the PDCP entity (See page 12, sec. 5.1.1, UL data transfer procedures, first para,: "At reception of PDCP SDU from upper layers, discloses receiving, by a PDCP entity, a PDCP SDU, from a protocol layer above the PDCP entity, e.g. from a core network, as a standard feature of a PDCP entity), and allocating, by the first PDCP entity, a hyper frame number (HFN) and a sequence number (SN) for the PDCP SDU . Page 13, sec. 5.1.1, discloses first and second bullet points: setting the PDCP transmission sequence number, Next__PDCP__TX__SN, and incrementing the PDCP transmission hyperframe number, TX..HFN, as a standard feature of a PDCP SDU transmission; implies allocating, by a PDCP entity, a hyper frame number, HFN, and a sequence number, SN, for a received PDCP SDU, as a standard feature of PDCP SDU transmission) ;
processing, by the first PDCP entity, the PDCP SDU according to the SN and the HFN to generate a first packet data convergence protocol packet data unit (PDCP PDU) (See page 13, sec. 5.1.1, first to third bullet point; discloses a PDCP entity processes a received PDCP SDU according to the SN and the HFN to generate a first PDCP PDU as standard feature of PDCP SDU transmission),
Note that the third prior art, Attar (2009/0124259) discloses transmitting, by the first PDCP entity, the PDCP SDU as well as the SN and the HFN allocated for the PDCP SDU to the second PDCP entity (See FIG. 5 & 0048; sending PDCP SD). 
21.	In claims 7 & 20: Note that the first closest prior art Huawei (CN-102158899) (as disclosed in the IDS) discloses a transmission method, comprising:
after establishing a radio bearer (RB) on a first cell, establishing an RB on a second cell, wherein a packet data convergence protocol (PDCP) entity of the RB on the first cell is a first PDCP entity of the RB, a PDCP entity of the RB on the second cell is a second PDCP entity of the RB See Para. 0065; Source RN target BS support, as an implicit feature, a first cell and a second cell; an established radio bearer is a prerequisite for transmission of PDCP SDU to a UE, and hence is an implicit feature of the first and second cell supported by the source RN and target BS, respectively; 3GPP standard  hence, Huawei implicitly discloses, after establishing a radio bearer, RB, on a first cell, i.e. cell supported by the source RN, establishing an RB on a second cell, i.e. cell supported by the target BS, wherein a packet data convergence protocol, PDCP, entity of the RB on the first cell is a first PDCP entity of the RB, a PDCP entity of the RB on the second cell is a second PDCP entity of the RB);
processing, by the second PDCP entity, a received packet data convergence protocol packet data unit (PDCP PDU), transmitting a second packet data convergence protocol service data unit (PDCP SDU) obtained by processing the PDCP PDU and a sequence number (SN) corresponding to the second PDCP SDU to the first PDCP entity (See Para.; processing, by the second PDCP entity of the target BS, the PDCP SDU according to the SN transmitted by the first PDCP entity is an implicit feature thereof).
Note that the second prior art LTE (NPL Document, “LTE:Evolved Universal Terrestrial Rdaio Access (E-UTRA); PDCP specification”) (as disclosed in the IDS) discloses processing, by the first PDCP entity, a received PDCP PDU to obtain a first PDCP SDU (See page 13, sec. 5.1.1, first to third bullet point; discloses a PDCP entity processes a received PDCP SDU according to the SN and the HFN to generate a first PDCP PDU as standard feature of PDCP SDU transmission); and
before deleting the RB on the first cell, delivering, by the first PDCP entity, the first PDCP SDU and the second PDCP SDU to a protocol layer above the PDCP entity or to a core network See page 12, sec. 5.1.1, UL data transfer procedures, first para,: "At reception of PDCP SDU from upper layers, discloses receiving, by a PDCP entity, a PDCP SDU, from a protocol layer above the PDCP entity, e.g. from a core network, as a standard feature of a PDCP entity), and allocating, by the first PDCP entity, a hyper frame number (HFN) and a sequence number (SN) for the PDCP SDU . Page 13, sec. 5.1.1, discloses first and second bullet points: setting the PDCP transmission sequence number, Next__PDCP__TX__SN, and incrementing the PDCP transmission hyperframe number, TX..HFN, as a standard feature of a PDCP SDU transmission; implies allocating, by a PDCP entity, a hyper frame number, HFN, and a sequence number, SN, for a received PDCP SDU, as a standard feature of PDCP SDU transmission).
 22.	Thus, neither Huawei, LTE nor Attar, individually or in combination disclose or render obvious the above italic limitations as claim in claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Wager et al. 2020/0169887 A1 (See FIG. 3 & 0037-0039).
B.	Gholmieh et al. 2020/0169916 A1 (See abstract & 0005, 0112 & 0115).
C.	Kim et al. 2020/0100142 A1 (See abstract, Para. 0010 & 0017).

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469